           Case 5:20-cv-02180-SBA Document 9 Filed 04/02/20 Page 1 of 3




 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2   SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
     San Francisco, California 94111
 4   Phone: (415) 979-0500
     Fax: (415) 979-0511
 5
 6   John W. Dillon (SBN 296788)
     jdillon@gdandb.com
 7   GATZKE DILLON & BALLANCE LLP
     2762 Gateway Road
 8   Carlsbad, California 92009
     Phone: (760) 431-9501
 9
     Fax: (760) 431-9512
10
     Adam Kraut, Esq.
11   akraut@fpclaw.org
     FIREARMS POLICY COALITION
12
     1215 K Street, 17th Floor
13   Sacramento, CA 95814
     (916) 476-2342
14   Pro Hac Vice Forthcoming
15
     Attorneys for Plaintiffs
16
17                                 UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
19   JANICE ALTMAN, an individual, et al.                      Case No. 5:20-cv-02874

20                           Plaintiffs,                       PLAINTIFFS’ CERTIFICATION OF
                                                               INTERESTED ENTITIES OR PERSONS AND
21          vs.
                                                               CORPORATE DISCLOSURE STATEMENT
22   COUNTY OF SANTA CLARA,
     CALIFORNIA, et al.                                        [N.D. Civ. L.R. 3-15; FRCP 7.1]
23
24                              Defendants.

25
26
                     CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
27
            Pursuant to Civil L.R. 3-15, the undersigned counsel for plaintiffs Janice Altman, Ryan
28
     Goodrich, Albert Lee Swann, Roman Kaplan, Yan Traytel, Dmitri Danilevsky, Greg David, City


                                                         –1–
            PLAINTIFFS’ CERT. OF INTERESTED ENTITIES & CORP. DISCLOSURE STATEMENT | CASE NO. 5:20-cv-02874
           Case 5:20-cv-02180-SBA Document 9 Filed 04/02/20 Page 2 of 3




 1   Arms East LLC, City Arms LLC, Cuckoo Collectibles LLC d.b.a. Eddy’s Shooting Sports,
 2   Second Amendment Foundation, California Gun Rights Foundation, National Rifle Association
 3   of America, California Association of Federal Firearms Licensees, Inc., and Firearms Policy
 4   Coalition, Inc. (“plaintiffs”) certifies that as of this date, other than the named parties, there is no
 5   such interest to report.
 6
 7                               CORPORATE DISCLOSURE STATEMENT
 8           Pursuant to FRCP 7.1, plaintiffs make this corporate disclosure statement on behalf of
 9   and pertaining to plaintiffs City Arms LLC, City Arms East LLC, Cuckoo Collectibles LLC,
10   d.b.a. Eddy’s Shooting Sports, Second Amendment Foundation, California Gun Rights
11   Foundation, National Rifle Association of America, California Association of Federal Firearms
12   Licensees, Inc. and Firearms Policy Coalition, Inc. as follows:
13           1.      Plaintiff City Arms LLC is a limited liability company, organized under the laws
14   of the State of California. This plaintiff does not have a parent corporation, and no publicly held
15   corporation owns 10% or more of its stock or membership interest.
16           2.      Plaintiff City Arms East LLC is a limited liability company, organized under the
17   laws of the State of California. This plaintiff does not have a parent corporation, and no publicly
18   held corporation owns 10% or more of its stock or membership interest.
19           3.      Plaintiff City Cuckoo Collectibles LLC, d.b.a. Eddy’s Shooting Sports is a
20   limited liability company, organized under the laws of the State of California. This plaintiff does
21   not have a parent corporation, and no publicly held corporation owns 10% or more of its stock or
22   membership interest.
23           4.      Plaintiff Second Amendment Foundation is a non-profit membership
24   organization, incorporated under the laws of Washington. This plaintiff does not have a parent
25   corporation, and no publicly held corporation owns 10% or more of its stock or membership
26   interest.
27           5.      Plaintiff California Gun Rights Foundation is a non-profit foundation,
28   incorporated under the laws of California. This plaintiff does not have a parent corporation, and



                                                          –2–
             PLAINTIFFS’ CERT. OF INTERESTED ENTITIES & CORP. DISCLOSURE STATEMENT | CASE NO. 5:20-cv-02874
           Case 5:20-cv-02180-SBA Document 9 Filed 04/02/20 Page 3 of 3




 1   no publicly held corporation owns 10% or more of its stock or membership interest.
 2           6.      Plaintiff National Rifle Association of America is a non-profit corporation,
 3   organized under the laws of the State of New York. This plaintiff does not have a parent
 4   corporation, and no publicly held corporation owns 10% or more of its stock or membership
 5   interest.
 6           7.      Plaintiff California Association of Federal Firearms Licensees, Inc. is
 7   nonprofit organization incorporated under the laws of California. This plaintiff does not have a
 8   parent corporation, and no publicly held corporation owns 10% or more of its stock or
 9   membership interest.
10           8.      Plaintiff Firearms Policy Coalition, Inc. is a non-profit membership
11   organization, incorporated under the laws of Delaware. This plaintiff does not have a parent
12   corporation, and no publicly held corporation owns 10% or more of its stock or membership
13   interest.
14    Dated: April 2, 2020                               SEILER EPSTEIN LLP
15
                                                         /s/ George M. Lee
16                                                       George M. Lee
17
                                                         Attorney for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28



                                                          –3–
             PLAINTIFFS’ CERT. OF INTERESTED ENTITIES & CORP. DISCLOSURE STATEMENT | CASE NO. 5:20-cv-02874
